DETAILED ACTION
This is a non-final Office action for Application 17/255,521 filed 12/23/2020.

Status of Claims
Claims 1-20 are pending;
Claims 1-20 are original;
Claims 1-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/23/2020 has been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature "the post receptacle is male" (claim 4, line 1; claim 10, line 1; claim 16, line 1) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "93c" (Figure 13); "500" (Figure 13).
"701" (para 0062, 0067, and 0072); "702" (para 0062, 0064, 0067, and 0072).
The drawings are objected to because of the following informalities:
Figure 5 – The reference number "53" appears to be --54--.
Figure 6 – The reference number "52" on the right side below the reference number "50" appears to be --54--.
Figure 14 – The reference number "54" appears to be --51--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract is objected to because of the following informality:
Line 1, "A adjustable post support" appears to be --An adjustable post support--. 
Appropriate correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4, 5, 8-11, 14, 16, 17, and 20 are objected to because of the following informalities:
Claim 1, lines 2-11, the applicant is advised to use --the post receptacle-- or --the receptacle-- consistently throughout the claim.  Similar objection applies to claim 4 (line 1), claim 5 (line 1), claim 8 (lines 6 and 7), claim 9 (lines 2-10), claim 10 (line 1), claim 11 (line 1), and claim 14 (lines 6 and 7).
Claim 4, line 1, based on paragraph [0049] of the specification, the applicant is advised to change "the post receptacle is male" to --the post receptacle has a male configuration to be received within an aperture defined by the fence post--, since the limitations "the post receptacle is male" are somewhat vague and informal.  Similar objection applies to claim 10 (line 1) and claim 16 (line 1).
Claim 5, line 1, based on paragraph [0049] of the specification, the applicant is advised to change "the post receptacle is female" to --the post receptacle has a female configuration to receive the fence post therein--, since the limitations "the post receptacle is female" are somewhat vague and informal.  Similar objection applies to claim 11 (line 1) and claim 17 (line 1).
Claim 9, line 1, the semi-colon after "comprising" appears to be a colon.
Claim 20, line 6, the applicant is advised to change "the receptacle" to ---the post receptacle--.  See claims 16 and 17.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step"), i.e., "means for adjusting the angular orientation of the first longitudinal axis relative to the second longitudinal axis" (claim 15, lines 4 and 5), are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the at least partial plane" (line 12) in the claim.  Moreover, it is not clear as to what the "at least partial plane" of the "second surface" means.  For example, how is a plane "at least partial"?  What is an "at least partial plane"?  The applicant is advised to clarify the instant limitation.  Similar rejection applies to the limitation "the at least partial plane" in claim 1 (line 20) and claim 9 (lines 11, 14, 21, and 24).  Appropriate correction is required.
Regarding claim 8, there is insufficient antecedent basis for the limitation "the angular orientation" (line 1) in the claim.  Similar rejection applies to the limitation "the angular orientation" in claim 14 (line 1), claim 15 (line 4), and claim 20 (line 1).  Appropriate correction is required.
Regarding claim 8, there is insufficient antecedent basis for the limitation "the desired angular orientation" (line 6) in the claim.  Similar rejection applies to the limitation "the desired angular orientation" in claim 14 (line 6) and claim 20 (line 5).  Appropriate correction is required.
Regarding claim 8, the limitation "a post" is recited twice (e.g., in claim 8, lines 1 and 7).  It is not clear as to whether the "post" in claim 8 (line 7) is the same as or different from the "post" in claim 8 (line 1).  The applicant is reminded that, since claim 1 recites "a fence post" in line 3 and claim 8 indirectly depends from claim 1, the limitation "the post," if recited after line 3 in claim 8, may be indefinite, since it is not clear as to whether it refers to the "fence post" in claim 1 (line 3) or the "post" in claim 8 (line 1).  Similar rejection applies to the limitation "a post" in claim 14 (line 7) and claim 20 (line 6).  Appropriate correction is required.
Claims 2-7, 10-13, and 16-19 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 10, 12, 13, 15, 16, 18, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 5,458,428).
Regarding claim 1, West discloses an adjustable post support (see Figure 4), comprising: a post receptacle (39, fig 4), the post receptacle defining a longitudinal axis (see Figure 4), the post receptacle configured for engagement with a fence post (22, fig 4, see annotation, also see Figure 1, see col 5, lines 7-10) with the fence post residing at least partially along the longitudinal axis (see Figure 4); upper and lower adjustment plates (70, 72, fig 4) residing below the receptacle, the upper adjustment plate residing above the lower adjustment plate and closer to the receptacle (see Figure 4); the upper adjustment plate being rotatable about the longitudinal axis (see Figures 4 and 5); the upper adjustment plate having a first surface (70a, fig 4, see annotation, the upper surface of the upper adjustment plate 70) and an opposing second surface (70b, fig 4, see annotation, the lower surface of the upper adjustment plate 70), the first surface being above the second surface and disposed closer to the receptacle (see Figure 4); the second surface being at least partially planar (see Figure 4), the at least partial plane of the second surface residing at an acute angle to and not orthogonal to the first longitudinal axis (see Figure 4); the lower adjustment plate defining a rotational axis and being rotatable about the rotational axis (see Figures 4 and 5); the lower adjustment plate having a third surface (72a, fig 4, see annotation, the upper surface of the lower adjustment plate 72) and an opposing fourth surface (72b, fig 4, see annotation, the lower surface of the lower adjustment plate 72), the third surface being above the fourth 

    PNG
    media_image1.png
    634
    811
    media_image1.png
    Greyscale










[AltContent: textbox (Annotation of Portion of Figure 4)][AltContent: textbox (72a – Third Surface)][AltContent: textbox (72b – Fourth Surface)][AltContent: connector][AltContent: textbox (70a – First Surface)][AltContent: textbox (70b – Second Surface)][AltContent: connector][AltContent: connector]


    PNG
    media_image2.png
    229
    879
    media_image2.png
    Greyscale



[AltContent: connector]



    PNG
    media_image3.png
    291
    807
    media_image3.png
    Greyscale







Regarding claim 2, the adjustable post support further including a mount (65, fig 4).
Regarding claim 3, the adjustable post support further including a stake (65, fig 4).
Regarding claim 4, wherein the post receptacle is male (see Figure 4).
Regarding claim 6, wherein the upper adjustment plate further includes a tab (71, fig 4A) residing outboard of the upper adjustment plate.
Regarding claim 7, wherein the upper adjustment plate and the lower adjustment plate are round (see Figures 4A and 5A).
Regarding claim 9, West discloses an adjustable post support (see Figure 4), comprising; a post receptacle (39, fig 4), the post receptacle defining a first longitudinal axis (see Figure 4); a mount (65, fig 4), the mount defining a second longitudinal axis (see Figure 4); upper and lower adjustment plates (70, 72, fig 4) disposed between the post receptacle and the mount, the upper adjustment plate residing above the lower adjustment plate and closer to the receptacle (see Figure 4); the upper adjustment plate being rotatable about the first longitudinal axis (see Figures 4 and 5); the upper adjustment plate having a first surface (70a, fig 4, see annotation, the upper surface of the upper adjustment plate 70) and an opposing second surface (70b, fig 4, see 
Regarding claim 10, wherein the post receptacle is male (see Figure 4).
Regarding claim 12, wherein the upper adjustment plate further includes a tab (71, fig 4A) residing outboard of the upper adjustment plate.
Regarding claim 13, wherein the upper adjustment plate and the lower adjustment plate are round (see Figures 4A and 5A).
Regarding claim 15, West discloses an adjustable post support (see Figure 4), comprising: a post receptacle (39, fig 4), the post receptacle defining a first longitudinal axis (see Figure 4); a mount (65, fig 4), the mount defining a second longitudinal axis (see Figure 4); and means (70, 72, fig 4) for adjusting the angular orientation of the first longitudinal axis relative to the second longitudinal axis (see Figures 4 and 5).
Regarding claim 16, wherein the post receptacle is male (See Figure 4).
Regarding claim 18, wherein the means include outboard tabs (71, 73, fig 4A).
Regarding claim 19, wherein the means are round (see Figures 4A and 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 11, 14, 17, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over West (US 5,458,428) in view of Speece et al. (US 5,884,874), hereinafter Speece.
Regarding claim 5, West does not disclose the adjustable post support, wherein the post receptacle is female.


    PNG
    media_image4.png
    654
    413
    media_image4.png
    Greyscale












West and Speece are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the post receptacle (West: 39, fig 4) with a female configuration (Speece: 11, fig 1) to receive the fence post therein (Speece: col 2, lines 36-40) as taught by Speece.  The motivation would have been to accommodate both hollow posts and solid posts with a post receptacle having a 
Regarding claim 8, West, as modified by Speece (see above discussions with respect to claim 5), teaches a method of adjusting the angular orientation of a post (Speece: col 2, lines 39 and 40) relative to the horizon, comprising the steps of: providing the adjustable post support of Claim 2 (West: see Figure 4, as modified by, Speece: 10, fig 1); mounting the adjustable post support (West: see Figure 4); rotating one or both of the upper adjustment plate and the lower adjustment plate until the desired angular orientation of the receptacle is achieved (West: see Figures 4 and 5); and installing a post (Speece: col 2, lines 39 and 40) in the receptacle (Speece: col 2, lines 36-40).
Regarding claim 11, West, as modified by Speece (see above discussions with respect to claim 5), teaches the adjustable post support, wherein the post receptacle is female (Speece: 11, fig 1).
Regarding claim 14, West, as modified by Speece (see above discussions with respect to claim 5), teaches a method of adjusting the angular orientation of a post (Speece: col 2, lines 39 and 40) relative to the horizon, comprising the steps of: providing the adjustable post support of Claim 9 (West: see Figure 4, as modified by, Speece: 10, fig 1); mounting the adjustable post support (West: see Figure 4); rotating one or both of the upper adjustment plate and the lower adjustment plate until the desired angular orientation of the receptacle is achieved (West: see Figures 4 and 5); and installing a post (Speece: col 2, lines 39 and 40) in the receptacle (Speece: col 2, lines 36-40).
Regarding claim 17, West, as modified by Speece (see above discussions with respect to claim 5), teaches the adjustable post support, wherein the post receptacle is female (Speece: 11, fig 1).
Regarding claim 20, West, as modified by Speece (see above discussions with respect to claim 5), teaches a method of adjusting the angular orientation of a post (Speece: col 2, lines 39 and 40) relative to the horizon, comprising the steps of: providing the adjustable post support (West: see Figure 4, as modified by, Speece: 10, fig 1) of Claim 15; mounting the adjustable post support (West: see Figure 4); rotating the means until the desired angular orientation is achieved (West: see Figures 4 and 5); and installing a post (Speece: col 2, lines 39 and 40) in the receptacle (Speece: col 2, lines 36-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631